



Exhibit 10.56


FIRST AMENDMENT TO GROUND LEASE
This FIRST AMENDMENT TO GROUND LEASE (“Amendment”) is made this 14th day of
November, 2018, by and among the following (individually, a “Party” and
collectively the “Parties”): SANDS ARENA LANDLORD LLC, a Nevada limited
liability company (“Lessor”), MSG LAS VEGAS, LLC, a Delaware limited liability
company (“Lessee”), VENETIAN CASINO RESORT, LLC, a Nevada limited liability
company (“VCR”), and MSG SPORTS & ENTERTAINMENT, LLC, a Delaware limited
liability company (“MSG S&E”).
RECITALS


WHEREAS, Lessor, Lessee, VCR, and MSG S&E are parties to that certain Ground
Lease dated as of July 16, 2018 (the “Agreement”). Capitalized terms contained
herein that are not otherwise defined shall have the meaning given to such terms
in the Agreement; and
WHEREAS, the Parties now desire to make certain changes to the Agreement to
clarify certain pre-construction activities that shall be permitted on the
Premises under the terms of the Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
AGREEMENT
1.
Amendment to Agreement.    Section 5.3 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“Manner of Construction. Lessee shall be solely responsible for the design and
construction of the Project in material compliance with Applicable Laws and any
Permitted Exceptions. Lessee shall also comply with the provisions set forth in
Exhibit E attached hereto and incorporated herein by reference. Lessee shall
record all notices of completion as may be required under Applicable Laws or
good construction practices. Lessee shall commence erection of above-grade
structural steel for the Venue no later than eighteen (18) months after the
Lease Commencement Date, subject to extension on a day for day basis for each
day of delay due to Force Majeure or Lessor Delay (the “Construction
Commencement Date”) (provided, however, that any Force Majeure delays shall not
extend the Construction Commencement Date by more than one hundred eighty (180)
days after the date that is eighteen (18) months after the Lease Commencement
Date), and shall diligently pursue construction of the Project thereafter.
Lessee shall have achieved Development Completion and the Development Completion
Date shall have occurred no later than three (3) years after the earlier to
occur of (1) the actual date of commencement of erection of above-grade
structural steel for the Venue (as opposed to pre-construction activities) and
(2) the Construction Commencement Date, subject to extension on a day for day
basis for each day of delay due to Force Majeure or Lessor Delay (the “Outside
Development Completion Date”) (provided, however, that Force Majeure extensions
shall not be available during the period between (x) the date if any that an
arbitrator determines pursuant to a binding ruling (in accordance with Section
39.15) that Lessee was not diligently pursuing construction of the Project after
the Construction Commencement Date in accordance with this




--------------------------------------------------------------------------------





Section 5.3, and (y) the date that Lessee subsequently cures such default and
resumes diligent pursuit of the construction). Throughout the construction
process, Lessee will consult and coordinate with Lessor (with update meetings to
occur no less frequently than quarterly).”
2.
Successors and Assigns. The provisions of this Amendment shall be binding upon
and inure to the benefit of Lessor, Lessee, VCR, and MSG S&E and their
respective successors and assigns.

3.
Further Assurances. The Parties agree to execute, or to cause to be executed,
all documents and instruments reasonably required in order to consummate the
amendment herein contemplated, and each and every one of the transactions
contemplated hereby.

4.
Counterparts. This Amendment may be executed in several counterparts and all
such executed counterparts shall constitute one agreement, binding on all of the
Parties hereto, notwithstanding that all of the Parties hereto are not
signatories to the original or to the same counterpart.

5.
Governing Law; Severability. Section 39.7 of the Agreement is incorporated
herein by reference and shall govern the terms of this Amendment.

6.
No Obligations to Third Parties. Section 39.12 of the Agreement is incorporated
herein by reference and shall govern the terms of this Amendment.



[SIGNATURES FOLLOW ON NEXT PAGE]








2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Lessor, Lessee, VCR, and MSG S&E have executed and delivered
this Amendment as of the day and year first above written.


LESSOR:


SANDS ARENA LANDLORD LLC,
a Nevada limited liability company


By:
/s/ Randy Hyzak            

Name:
Randy Hyzak                

Its:
President                



LESSEE:


MSG LAS VEGAS, LLC,
a Delaware limited liability company


By:
/s/ Marc Schoenfeld            

Name:
Marc Schoenfeld            

Its:
SVP & Assistant Secretary        



VCR:


VENETIAN CASINO RESORT, LLC,
a Nevada limited liability company


By: Las Vegas Sands, LLC,
a Nevada limited liability company,
its Manager


By:
/s/ George Markantonis            

Name: George Markantonis            
Its:
SVP                    





MSG:


MSG SPORTS & ENTERTAINMENT, LLC,
a Delaware limited liability company


By:
/s/ Marc Schoenfeld            

Name:
Marc Schoenfeld            

Its:
SVP & Assistant Secretary        





